   Case 1:18-cv-00603-AWA Document 26-10 Filed 06/21/19 Page 1 of 2
Case 2:15-cv-00118-DBH Document 1-3 Filed 03/31/15 Page 1 of 2 PagelD #: 9

                                                                                                       EXHIBIT




      STATE OF MAINE                                                    SUPERIOR COURT
      Cumberland, SS                                                         CIVIL ACTION
                                                               DOCKET NO.: PORSC-CV-2015-

     FEROZ SAYED,
     of Portland, County of
     Cumberland, State of Maine
                    Plaintiff
     VS.                                                  COMPLAINT

     WAL-MART STORES EAST, INC,
     a foreign corporation doing business in
     Scarborough, County of Cumberland,
     State of Maine,

                    Defendant

            NOW COMES the Plaintiff, by and through him attorneys, and complains against
     the Defendant as follows:

                                               COUNT I

     1.     Plaintiff Feroz Sayed is a resident of Portland, County of Cumberland, State of
     Maine.

     2.     Defendant Wal-Mart Stores East, Inc. is a foreign corporation doing business in
     Scarborough, County of Cumberland, State of Maine

     3.      On or about January 1a, Plaintiff Feroz Sayed was lawfully on the premises at
     certain real property owned and occupied by Defendant, in Scarborough, County of
     Cumberland, State of Maine.

     4.     At said time and place, Defendant owed Plaintiff Feroz Sayed the duty to
     properly maintain said property.

      5.     As a direct and proximate result of the negligence of the Defendant's agent,
     servant or employee aforesaid, while the Plaintiff was securing his infant son in a
     shopping cart, an employee was moving carts and rammed a line of carts into the
     plaintiffs person, causing serious injuries to his back and otherwise greatly injuring the
     plaintiff in mind and body.

     6.      Said injuries caused great pain and suffering and mental anguish to Plaintiff
     requiring hospitalization and medical treatment for which Plaintiff is liable financially,
     have caused him loss of enjoyment of life, loss of earnings, and loss of earning capacity,
     all of which elements of damage are of a continuing nature since the injuries are
     permanent in their effects,


                                                                                                  1.
    Case 1:18-cv-00603-AWA Document 26-10 Filed 06/21/19 Page 2 of 2
Case 2:15-cv-00118-DBH Document 1-3 Filed 03/31/15 Page 2 of 2 PagelD #: 10




              WHEREFORE, Plaintiff Feroz Sayed prays judgment that is reasonable against
      the Defendant Wal-Mart Stores East, Inc. on this Count I, plus interests and costs.

                                              COUNT II

      7.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1 through6
      and incorporates the same herein by reference.

      8.     Defendant owed Plaintiff the duty of exercising reasonable care to provide
      premises which he was invited to use or which he could be reasonably expected to use,
      that were reasonably safe for his use.

      9.      Defendant breached its said duty to provide reasonably safe premises, as a direct
      and proximate result of which Plaintiff Feroz Sayed sustained the aforesaid serious
      injuries.

             WHEREFORE, Plaintiff Feroz Sayed prays judgment that is reasonable against
      the Defendant Wal-Mart Stores East, Inc. this Count II, plus interest and costs.


      DATED at Lewiston, Maine, this     (.1 day of February, 2015.


                                                   Christian . _ewis, Esq.
                                                   Bar No.: 10034
                                                   Attorney for Plaintiff
                                                   Hardy Wolf and Downing, PA
                                                   PO Box 3065
                                                   Lewiston, Maine 04243.3065
                                                   207-784-1589




                                                                                                  2
